      Case 1:18-cv-00068 Document 424 Filed on 08/22/19 in TXSD Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                              BROWNSVILLE DIVISION

STATE OF TEXAS, et al.,                         §
                                                §
              Plaintiffs,                       §
                                                §
       v.                                       § Case No. 1:18-CV-68
                                                §
UNITED STATES OF AMERICA, et al.,               §
                                                §
              Defendants,                       §
                                                §
and                                             §
                                                §
KARLA PEREZ, et al.,                            §
                                                §
              Defendant-Intervenors,            §
                                                §
and                                             §
                                                §
STATE OF NEW JERSEY,                            §
                                                §
              Defendant-Intervenor.             §


  DEFENDANT-INTERVENORS’ NOTICE WITHDRAWING PEREZ DEFENDANT-
        INTERVENORS’ SECOND MOTION TO COMPEL DISCOVERY
                            (Doc. 420)

       Defendant-Intervenors Karla Perez, et al. (“Defendant-Intervenors”) respectfully notify

the Court that Defendant Intervenors withdraw Perez Defendant-Intervenors’ Second Motion to

Compel Discovery. (Doc. 420, filed August 2, 2019). Federal Defendants and Defendant-

Intervenors conferred in good faith and reached an agreement on the matter.
    Case 1:18-cv-00068 Document 424 Filed on 08/22/19 in TXSD Page 2 of 3




      For that reason, Defendant-Intervenors withdraw Perez Defendant-Intervenors’ Second

Motion to Compel Discovery.

Dated: August 22, 2019                          Respectfully Submitted

                                                MEXICAN AMERICAN LEGAL
                                                DEFENSE AND EDUCATIONAL FUND
                                                By: /s/ Nina Perales
                                                Nina Perales (Tex. Bar No. 24005046);
                                                (SD of Tex. Bar No. 21127)
                                                Attorney-in-Charge
                                                Ernest I. Herrera (Tex. Bar No. 24094718);
                                                (SD of Tex. Bar No. 2462211)
                                                110 Broadway, Suite 300
                                                San Antonio, Texas 78205
                                                Phone: (210) 224-5476
                                                Facsimile: (210) 224-5382
                                                Email: nperales@maldef.org

                                                Denise Hulett
                                                Mexican American Legal Defense and
                                                Educational Fund
                                                1512 14th Street
                                                Sacramento, CA 95814
                                                Phone: (916) 444-3031
                                                Email: dhulett@maldef.org
                                                (Admitted pro hac vice)

                                                Priscila Orta
                                                Mexican American Legal Defense and
                                                Educational Fund
                                                11 East Adams, Suite 700
                                                Chicago, IL 60603
                                                Tel: (312) 427-0701
                                                Email: porta@maldef.org
                                                (Admitted pro hac vice)

                                                ROPES & GRAY LLP
                                                Douglas H. Hallward-Driemeier
                                                2099 Pennsylvania Ave NW
                                                Washington, DC 20006-6807
                                                (202) 508-4600
                                                (202) 508-4776 (direct dial)




                                          -2-
   Case 1:18-cv-00068 Document 424 Filed on 08/22/19 in TXSD Page 3 of 3



                                                   Douglas.Hallward-
                                                   Driemeier@ropesgray.com
                                                   (pro hac vice application pending)

                                                   GARCÍA & GARCÍA,
                                                   ATTORNEYS AT LAW P.L.L.C.
                                                   Carlos Moctezuma García
                                                   (Tex. Bar No. 24065265)
                                                   (SD of Tex. Bar No. 1081768)
                                                   P.O. Box 4545
                                                   McAllen, TX 78502
                                                   Phone: (956) 630-3889
                                                   Facsimile: (956) 630-3899
                                                   Email: cgarcia@garciagarcialaw.com

                                                   Attorneys for Defendant-Intervenors

                              CERTIFICATE OF SERVICE
       I, the undersigned, hereby certify that, on August 22, 2019, I electronically filed the
above and foregoing document using the CM/ECF system, which automatically sends notice
and a copy of the filing to all counsel of record.

                                           /s/ Nina Perales
                                           Nina Perales




                                             -3-
